Citation Nr: 0947046	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  00-03 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to 
December 1965.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

In an April 2001 decision, the Board declined to reopen the 
Veteran's claim for service connection for a low back 
disability.  The Veteran appealed the decision to the Court 
of Appeals for Veterans Claims (Court), and a February 2003 
Order of the Court remanded the claim for readjudication.  VA 
appealed the Court's decision to the Federal Court of Appeals 
for the Federal Circuit (Federal Circuit), and a February 
2008 Order of the Federal Circuit affirmed the Court's 
decision and remanded the claim for adjudication in 
accordance with the Court decision.  The Board remanded the 
claim for additional development in February 2009.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a back 
disability was denied by a July 1990 rating decision.  The 
Veteran failed to initiate an appeal.

2.  The evidence received since the July 1990 rating decision 
is new, but it is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection


CONCLUSION OF LAW

New and material evidence to reopen a previously denied claim 
of service connection for a back disability has not been 
received. 38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in June 2009; a rating decision in 
September 1999; a statement of the case in October 1999; and 
a supplemental statement of the case in March 2000.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claim, evidence considered, 
pertinent laws and regulations, and reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, at the time of the prior final denial of the 
claim in July 1990, VA informed the appellant that his claim 
was denied because the Veteran's lumbosacral strain in 
service was an acute condition which resolved and there was 
no relationship between his strain of the spine in service 
and his subsequent herniation of the disc.  That 
communication, in addition to the above correspondence, and 
the April 2001 Board decision and February 2009 remand, 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  That notice not only told 
the Veteran what constitutes new and material evidence but 
also advised him of the reason for the previous denial of his 
claim and what evidence was needed in order to be considered 
new and material.  The Veteran has been given ample time to 
respond to that notice and provide evidence that relates to 
the previously unestablished facts.

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the September 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  
Furthermore, the Board finds that if there is any deficiency 
in the notice to the Veteran or the timing of the notice it 
is harmless error because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) 
(Board erred in relying on various post-decisional documents 
for concluding adequate notice was provided, but the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
the error was harmless).  

The Veteran originally submitted a claim for entitlement to 
service connection for a back disability in June 1990.  The 
claim was denied by the RO in July 1990.  Notice of the 
denial and notice of appellate rights were provided that same 
month.  The Veteran failed to initiate an appeal and the RO's 
decision consequently became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  As a result, 
service connection for a back disability may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is new and material if it was not previously 
submitted to agency decisionmakers and it bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of new and material evidence was changed in 
2001, but only for claims to reopen filed on or after August 
29, 2001.  66 Fed. Reg. 45630-32 (Aug. 29, 2001).  Here, the 
Veteran's claim to reopen was filed in August 1999.

In determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).

The evidence at the time of the July 1990 RO decision 
consisted of the Veteran's service medical records; unlabeled 
private treatment reports dated from 1962 to 1984; and 
private treatment reports from P. Raby, M.D., dated from 
October 1988 to October 1989.  

Service medical records dated in November 1965 reveal that 
the Veteran reported trouble on bending.  Physical 
examination revealed minimal generalized tenderness in the 
low back area.  The examiner assessed the Veteran with 
minimal lumbosacral strain.  

The unlabeled private treatment reports indicate that the 
Veteran reported back pain in February 1973 and pain and 
soreness in the lumbar area in June 1977.  In June 1977, he 
reported back trouble following an injury in service.  
Muscles spasms were noted.  

The private medical records from Dr. Raby indicate that the 
Veteran was diagnosed with a central disc herniation at L5-S1 
in September 1988.  The Veteran was admitted to St. Edward 
Mercy Medical Center in June 1989.  He was noted to have 
sustained an injury to his back at work in May 1989.  A June 
1989 operative report indicates that the Veteran underwent a 
microdiscectomy at L5-S1 on the left side.  Treatment reports 
dated through October 1989 reveal continued complaints of 
mild discomfort in the lower back.  

The Veteran's claim of service connection for a back 
disability was denied in a July 1990 rating decision.  The 
basis of the denial was that the Veteran's lumbosacral strain 
in service was an acute condition which resolved and that 
there was no relationship between his lumbar strain in 
service and subsequent herniation of the disc.  

The Veteran submitted a claim to reopen his claim for service 
connection for a low back disability in August 1999.  
Evidence received since the July 1990 rating decision 
consists of duplicative unlabeled private treatment reports 
dated from 1962 to 1978; a duplicate operative report from 
Dr. Raby dated in June 1989; bills from J. Musso, M.D., dated 
from 1966 to 1967; and receipts from L & M Pharmacy dated 
from 1966 to 1970.   

The unlabeled private medical records dated from 1962 to 1978 
and the June 1989 operative report from Dr. Ramy are 
duplicative of evidence received at the time of the July 1990 
rating decision and are therefore not new or material 
evidence.  

The receipts from Dr. Musso and L & M Pharmacy are new in 
that they were they were not of record at the time of the 
last prior denial in July 1990.  However, they are not 
material.  The receipts do not reference any specific 
treatment for a back disability nor do they link any back 
disability to the Veteran's period of military service.  

The Board finds that the new evidence received since July 
1990 is not material.  The Veteran's claim of service 
connection for a back disability was denied in July 1990 
because the Veteran's lumbosacral strain in service was an 
acute condition which resolved and there was no relationship 
between his lumbar strain in service and subsequent 
herniation of the disc.  The current medical evidence is 
duplicative of that which was received in 1990.  
Additionally, the only new evidence does not relate to any 
specific treatment for a back disability, nor does it link 
any current back disability to the Veteran's period of 
military service.  Consequently, none of the newly received 
evidence is such that it must be considered in order to 
fairly decide the merits of the underlying claim.  In the 
absence of new and material evidence the Veteran's claim is 
not reopened.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim to reopen and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The application to reopen a claim for service connection for 
a back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


